DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAIS et al. (2016/0140692 A1).
RE claim 1, Pais teaches a method/system for dynamically altering a display resolution according to the distance of the user from the display [abstract]. Pais further teaches 
(a)
a data processor for a display device [Fig. 9 (102), 0044], the display device comprising a display panel having a first resolution, wherein the data processor comprises a processor [Fig. 9 (902), 0044], a memory [Fig. 9 (904), 0044], and a computer program stored in the memory [0046, software in the memory (904)], when executing the computer program the processor functions as a first mode selector and a player, and the first mode selector comprises a distance detector [Fig. 9, proximity sensor (912), camera (914), 0044, 0048], a comparator, and a transmission resolution adjustor;

See above for certain claim mapping in regards to components of Pais. Fig. 9, changes in the distance between the user and the display (104) after an initial measurement may be detected by the antenna (907), the proximity sensor (912), the camera (914), accelerometer (916) and/or the compass (918) [0050]. A new distance measurement may be performed in some embodiments if the change in the distance exceeds a predetermined threshold (said comparator) [0051]. Furthermore, display device of Pais [Fig. 9 (102), 0044] includes display (104) [0044]. It is implied that display (104) would be displayed at an initial resolution (said display panel having a first resolution), prior to the system/method of Pais dynamically altering the display based on the distance. The image may be modified by a processor (said transmission resolution adjustor) based on the desired magnification factor that was determined [0069].
(b)
the distance detector is configured to detect a distance between a viewer and a display surface of the display panel;

The distance between the user and the display (104) may be measured by the proximity sensor (912) and/or the camera (914) [0048].
(c)
the comparator is configured to determine whether the distance between the viewer and the display surface of the display panel is outside a threshold range determined last time, and

Pais teaches the system of Pais detecting changes (said determine distance) in the distance between the user and the display (104) after an initial measurement (said threshold range determined last time) [0050]. It would have been obvious before the effective filing date of the claimed invention that the processor of Pais could be considered the claimed “comparator” since the system/method of Pais needs to determine the distance between the user and display in order to make a decision if the resolution needs to be altered accordingly. Furthermore, it would have been obvious before the effective filing date of the claimed invention for the distance between the user and the initial measurement to equate to the claimed threshold range determined last time since it is the initial distance that is used for comparison purposes as the user modifies the distance to the display.
(d)
in response to the distance between the viewer and the display surface of the display panel being outside the threshold range determined last time, determine whether a distance between an endpoint, which is closest to the viewer, of the threshold range determined last time and the viewer exceeds a preset distance;

After a change in the distance has been detected, the proximity sensor (912) and/or camera  (914) may perform a new distance measurement (said [0051]. A new distance measurement may be performed in some embodiments if the change in the distance exceeds a predetermined threshold [0051]. Thus, the method/system of Pais would determine if the distance exceeds a preset distance in order to decide if a new distance measurement is needed based on the change in distance exceeding a predetermined threshold.
(e)
the transmission resolution adjustor is configured to determine a resolution corresponding to the threshold range determined last time as a second resolution in a case where the comparator determines that the distance between the endpoint, which is closest to the viewer, of the threshold range determined last time and the viewer does not exceed the preset distance, and

Figs. 12-14 illustrate points of transition to display resolutions for different sizes of a display (104) based on changes in the distance between a user and the display (104) [0063-0065]. The image may be modified by a processor (said transmission resolution adjustor) based on the desired magnification factor that was determined [0069]. The modified resolutions equates to claimed second resolution, which from the graphs of Figs. 12-14, provide the distances and points (said threshold) in which the resolution will change to accommodate the distance of the user to the display.
(f)
is further configured to determine the second resolution according to the distance between the viewer and the display surface of the display panel in a case where the comparator determines that the distance between the endpoint, which is closest to the viewer, of the threshold range determined last time and the viewer exceeds the preset distance; and 

Figs. 12-14 illustrate points of transition to display resolutions for different sizes of a display (104) based on changes in the distance between a user and the display (104) [0063-0065]. The image may be modified by a processor based on the desired magnification factor that was determined [0069]. The modified resolutions equates to claimed second resolution, which from the graphs of Figs. 12-14, provide the distances and points (said threshold) in which the resolution will change to accommodate the distance of the user to the display.
(g)
the player is configured to process received external image data as intermediate data having the second resolution.

The image may be rendered and displayed on the display [0069].


RE claim 2, Pais teaches further comprising 
(a)
a threshold setter, wherein the threshold setter is configured to preset a plurality of distance thresholds and a plurality of resolution thresholds, such that any adjacent two of the plurality of distance thresholds form a threshold range,

The electronic device (102) determines a desired display resolution based on the change in distance [0038]. Figs. 12-14 illustrate points of transition to display resolutions for different sizes of a display (104) based on changes in the distance between a user and the display (104) [0063-0065]. The image may be modified by a processor (said threshold setter) based on the desired magnification factor that was determined [0069]. Therefore, the values between the interception points of the resolution of the display and the distance of user from the display provides the threshold ranges indicating the resolution (said any adjacent two of the plurality of distance thresholds form a threshold range).
(b)
each threshold range corresponds to one of the plurality of resolution thresholds, the plurality of resolution thresholds are decreased as distances between threshold ranges and the display surface of the display panel are increased, and any one of the plurality of resolution thresholds does not exceed the first resolution; and 

From the example of a 10” display (Fig. 12), as the distance from the user to the display increases, the pixel size increases resulting in a decrease in resolution. 
(c)
the transmission resolution adjustor is further configured to determine a threshold range within which the distance between the viewer and the display surface of the display panel falls, and determine, according to a preset mapping relationship between the threshold ranges and the plurality of resolution thresholds, a resolution threshold corresponding to the threshold range as the second resolution.

Figs. 12-14 provide claimed preset mapping relationship between the threshold ranges and the plurality of resolution thresholds since the graph illustrates when the display switches to a new resolution based on the range of distance the user is from the display. The image may be modified by a processor (said resolution adjuster) based on the desired magnification factor (said second resolution) that was determined [0069].


RE claim 4, Pais teaches the predetermined threshold can be based on whether a change in the display for a user (100) affects the viewable pixel size for the user (100) and therefore would cause a change to a different resolution of the display (104).  The visual acquity α in arc-minutes of the user (100) at a distance D from the display (104) can be calculated as L/D*180/π*60, where L is the size feature (said height) shown on the display (104) [0038]. Therefore, based on the equation, the threshold does not extend over the height of the display (104).

RE claim 8, claim 8 recites the limitations of claim 1. Therefore, the rationale of claim 1 is incorporated herein. Furthermore Pais teaches
(h)
the display panel; and 

Fig. 10 display (104) [0060].
(i)
a driver for driving the display panel;

Fig. 10, Pais teaches a computer program product having computer-readable program code (said driver) to implement the methods disclosed by Pais [0060]. 
(j)
wherein the driver is configured to, after receiving the intermediate data, process the intermediate data to obtain final data corresponding to an image having the second resolution, and drive the display panel to display according to the final data.

Pais teaches obtaining an initial resolution based on the initial distance the user is to the display [0027]. The method/system measures the distance between the user (100) and display (104) to determine a desired display resolution [0031]. A request including the desired display resolution and/or the desired magnification factor may be transmitted to a server external to the electronic device (102) [0031]. The method/system dynamically measures the distance to modify the resolution accordingly [0027] based on the distance exceeding a predetermined threshold (said process intermediate data to obtain final data) [0051]. The image may be modified by a processor of the device based on the desired magnification factor that was determined (said second resolution), after the image has been received from the server. [0069]. The image may be rendered and displayed on the display (said drive the display panel to display according to the final data) [0069].  


RE claim 13, claim 13 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied.

RE claim 14, claim 14 recites similar limitations as claim 2 but in process form. Therefore, the same rationale used for claim 2 is applied.

RE claim 15, claim 15 recites similar limitations as claim 4 but in process form. Therefore, the same rationale used for claim 4 is applied.

RE claim 17, claim 17 recites similar limitations as claim 8 but in process form. Therefore, the same rationale used for claim 8 is applied.

RE claim 18, Pais teaches dynamically modifying the resolution based on distance from display [0027]. When it is determined that the user has increased the distance from the display, the resolution decreases [0062]. This is supported within Figs. 12-14 where the initial image is modified according to the new distance between the display and user [0064-0065]. It would have been obvious before the effective filing date of the claimed invention to that the initial resolution, i.e. claimed intermediate data, is modified, i.e., claimed amplified, accordingly based on the distance. Pais teaches obtaining an initial resolution based on the initial distance the user is to the display [0027]. The method/system measures the distance between the user (100) and display (104) to determine a desired display resolution [0031]. A request including the desired display resolution and/or the desired magnification factor may be transmitted to a server external to the electronic device (102) [0031]. The method/system dynamically measures the distance to modify the resolution accordingly [0027] based on the distance exceeding a predetermined threshold (said process intermediate data to obtain final data) [0051]. The image may be modified by a processor of the device based on the desired magnification factor that was determined (said second resolution), after the image has been received from the server. [0069]. The image may be rendered and displayed on the display (said drive the display panel to display according to the final data) [0069].  

RE claim 19, claim 19 recites similar limitations as claim 13 but in manufacture form. Therefore, the same rationale used for claim 13 is applied. Additionally, Pais teaches computer program product includes a computer usable storage medium [0060].

RE claim 20, claim 20 recites similar limitations as claim 13 but in system form. Therefore, the same rationale used for claim 13 is applied. Furthermore, Pais teaches computer program product includes a computer usable storage medium having computer-readable program code embodied therein [0060].

Allowable Subject Matter
Claims 3, 5-7, 9-12, 16 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
1 November 2022